DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 8, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 11 must be corrected to overcome the claim objection explained below.

Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 states “the” in “the elongated slot”.  There is insufficient antecedent basis for this limitation in the claim and appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0107894 A1) in view of Kobayashi (US 6,856,057 B2).

2113 [R-l] Product-by-Process Claims 
PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE 
MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE 
IMPLIED BY THE STEPS 
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.) 
Regarding Claim 1, Hayashi discloses a bracket-equipped conductive path (Fig 1-3) comprising: a conductive path main body (W,1,2,13) that is constituted by a plurality of coated (W is coated or covered or layered with 1,2,14 as seen in Fig 3) wires (W; [0024]); a resin ([0030]; “resin”) (molded) body (6) that surrounds (see Fig 3) the conductive path main body (W,1,2,13); and a bracket (18; [0033]) that includes a base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) that is embedded (see Fig 2-3 showing 18 is inside of 6; [0033]) in the resin (molded) body (6) and an attachment portion (portion of 18 away from 17; [0033]; “bracket is fixed to a car body”; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) that is continuous to the base portion, the base portion (portion of 18 towards 17) having a through hole (17; [0033]), a portion of the resin (molded) body (6) filling the through hole (17) so as to fixedly secure the base portion within the resin (molded) body (6); wherein the base portion (portion of 18 towards 17) has a substantially flat plate shape (see Fig 2) presenting a planar surface (surface of 18 about 17 is shown in Fig 2 as substantially flat), the planar surface radial (surface shown in Fig 1-3 faces W in a radial direction from W) to and facing (see Fig 3) the conductive path main body (W,1,2,13) in a direction that is substantially parallel to a thickness direction of the base portion so as to be spaced apart (see Fig 3 showing 18 is spaced apart from W,1,2,13) from the conductive path main body (W,1,2,13), wherein the entire region of the base portion (portion of 18 towards 17) and the entire region of the conductive path main body (W,1,2,13) are not in contact with each other (see Fig 3 whole or aiming toward unity; see https://www.thefreedictionary.com/unitary).
Hayashi does not disclose the base portion having a through hole, a portion of the resin molded body completely filling the through hole so as to fixedly secure the base portion within the resin molded body.
Kobayashi (also in the field of automotive technology and insert molding technology; Column 1, lines 11-60) teaches of a bracket-equipped conductive path (Fig 1-6) comprising: a resin (Column 8, lines 17-67; “resin”) (molded) body (54); and a bracket (50; [0033]; interpreted to mean a fixture or supporting piece; see https://www.thefreedictionary.com/bracket) that includes a base portion (portion of 50 towards 55; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) that is embedded (see Fig 6 showing 50 is inside of 54) in the resin (molded) body (54) and an attachment portion (portion at 56;Column 8, lines 25-36; “bolt through-holes”; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) that is continuous to the base portion, the base portion (portion of 50 towards 55) having a through hole (57b), a portion of the resin (molded) body (54) completely filling the through hole (57b) so as to fixedly secure the base portion within the resin (molded) insert molding”) with the base portion of the bracket inside so as to be a unitary piece (see Fig 6B showing a unitary construction)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the path as disclosed by Hayashi, wherein the base portion having a through hole, a portion of the resin molded body completely filling the through hole so as to fixedly secure the base portion within the resin molded body as taught by Kobayashi, in order to prevent voids, provide waterproofing, provide air tight-ness functions, reduce heat contraction between resin and bracket, and does not lower strength (Kobayashi, Column 2, lines 62-67, Column 8, line 18-Column 9, line 10).  Embedding the bracket in a resin body like Hayashi, such that the resin molded body completely filling the through hole so as to fixedly secure the base portion within the resin molded body as taught by Kobayashi, would prevent voids and prevent water from damaging the bracket at the interface to the wire harness of Hayashi.
Claim states “molded” and “wherein the resin molded body is made by insert molding with the base portion of the bracket inside so as to be a unitary piece”, but “molded” and “wherein the resin molded body is made by insert molding with the base portion of the bracket inside so as to be a unitary piece” does not represent product structure but only refers to the process by which the body is formed.  Thus, the Claim is 


    PNG
    media_image1.png
    684
    738
    media_image1.png
    Greyscale

Annotated Fig 2 from Hayashi (US 2015/0107894 A1)



Regarding Claim 9, Hayashi in view of Kobayashi teaches the limitations of the preceding claim and Hayashi further discloses the bracket-equipped conductive path (Fig 1-3), wherein a reinforcing portion (at 17; Applicant’s Specification [0084] states that the reinforcing portion can be a hole; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area; this term “reinforcing portion” is not defined in the claim language nor a degree of reinforcing) is formed in at least one of the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) and the attachment portion, the reinforcing portion being a recess (at 17) in a side surface (large flat surface at callout 18 as seen in annotated Fig 2 above is a side surface; note that the claim language has not established any datum of reference to establish “side”) of the attachment portion and having a polygonal (see Fig 2 above showing a square shaped hole; polygon is interpreted as a plane figure with at least three straight sides and angles) shape or a honeycomb shape.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0107894 A1) in view of Kobayashi (US 6,856,057 B2) as applied to claim 1 above, and further in view of Ohashi (US 2018/0072248 A1).

Regarding Claim 3, Hayashi in view of Kobayashi teaches the limitations of the preceding claim.
Hayashi does not disclose the bracket-equipped conductive path, wherein an upright portion that stands to face an outer circumferential surface of the conductive 
Ohashi teaches of a bracket-equipped conductive path (Fig 21,23,26), wherein an upright portion (portion at 101d) that stands to face an outer circumferential surface of a conductive path main body (5; [0051]) is formed on a base portion (portion at 101A), the upright portion (portion at 101d) being orthogonal to the base portion (portion at 101A) and embedded within the (molded) body (1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the path and body as disclosed by Hayashi, wherein an upright portion that stands to face an outer circumferential surface of the conductive path main body is formed on the base portion, the upright portion being orthogonal to the base portion and embedded within the resin (molded) body as taught by Ohashi, in order to reduce shaking (Ohashi, [0007,0012-0013]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0107894 A1) in view of Kobayashi (US 6,856,057 B2) as applied to claim 1 above, and further in view of Miyamoto (US 2012/0222296 A1).

Regarding Claim 4, Hayashi in view of Kobayashi teaches the limitations of the preceding claim and Hayashi further teaches the bracket-equipped conductive path (Fig 1-3), wherein the resin (molded) body (6) is made and includes an embedding portion (portion of 6 at 12; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) in note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) is embedded (see Fig 1-3) and a protective tube portion (portion of 6 at 6A,6B) that protrudes continuously from the embedding portion (portion of 6 at 12) in an axial direction (a direction going left-to-right in Fig 1) of the coated wires (W).
	Hayashi does not explicitly disclose the resin (molded) body is made of a flexible material.
Miyamoto teaches of a bracket-equipped conductive path (Fig 1), wherein a resin (molded) body (30; [0031]; “protector 30 is made of elastic insulation material, such as rubber. The protector 30 can work as a second elastic insulator”; see https://en.wikipedia.org/wiki/Synthetic_rubber#p-search, https://simple.wikipedia.org/wiki/Rubber and https://www.worldofchemicals.com/413/chemistry-articles/chemistry-of-plastics-resins-rubber.html showing rubber is formed from polymer and is thus a resin; Applicant has not defined the type of resin) is made of a flexible material and includes an embedding portion (portion at 34) in which a base portion (54) is embedded and a protective tube portion (portion at 32) that protrudes continuously from the embedding portion (portion at 34) in an axial direction of coated wires (18,20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the path as disclosed by Hayashi, wherein the resin (molded) body is made of a flexible material as taught by Miyamoto in order to provide elasticity and insulation (Miyamoto, [0031]).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 2015/0107894 A1) in view of Kobayashi (US 6,856,057 B2) as applied to claim 1 above, and further in view of Lei (US 2010/0062620 A1).

Regarding Claim 6, Hayashi in view of Kobayashi teaches the limitations of the preceding claim.
Hayashi does not disclose the bracket-equipped conductive path, wherein a through hole is an elongated slot.
Lei teaches of a bracket-equipped conductive path (Fig 2-4; also in the field of conductive path with insert molding [0021]), wherein a through hole (217) is an elongated slot (see Fig 2 showing the hole 217 is elongated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the path as disclosed by Hayashi, wherein a through hole is an elongated slot as taught by Lei, in order to increase retaining force (Lei, [0021]), as this would increase retaining force during insert molding between a bracket and molding.

Regarding Claim 7, Hayashi in view of Kobayashi and Lei teaches the limitations of the preceding claim and Hayashi further discloses the bracket-equipped conductive path (Fig 1-3), wherein a protrusion (annotated PROTRUSION; this protrusion protrudes from the base portion) protrudes from an outer edge portion (portion of the edge or end of the base portion; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area) of the base portion (portion of 18 towards 17; note that the claim language has not defined any structural boundaries to define “portion” and portion is interpreted broadly as a region or area).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROSHN K VARGHESE/Examiner, Art Unit 2896